Citation Nr: 1227939	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  08-37 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a rash on the buttocks and groin area.

2.  Entitlement to service connection for residuals of boils and blood poisoning, including infertility.  

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from March 1966 to October 1968.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied the appellant's claims of entitlement to service connection for hearing loss, a boil on the groin, blood poisoning, a rash on the buttocks and groin area, and sterility.  The appellant perfected an appeal of the RO's determination via his submission of a timely VA Form 9 in November 2008.

In his notice of disagreement, substantive appeal, and subsequent statements, the appellant clarified that he was not seeking service connection for a boil on the groin or blood poisoning.  Indeed, he indicated that it had never been his contention that he currently has boils or blood poisoning.  See e.g. May 2009 statement at page 2 ("Who was the idiot that said I do not currently have blood poisoning.  Dah!  Blood poisoning does not last 40+ years if treated, as I was in Vietnam.").  Rather, he indicated that it was his contention that one of the boils he developed in service became severely infected and resulted in blood poisoning which led to sterility.  In light of the appellant's contentions, the Board has recharacterized the issues on appeal in order to clarify the nature of the benefit sought.  

The Board also notes that on his November 2008 VA Form 9, the appellant checked a box indicating that he did not wish to attend a Board hearing in connection with his appeal.  In one written statement attached to that form, however, he indicated that he wished to attend a Board hearing "as soon as possible" as "[s]uffering for forty years is quite enough in my opinion."  In a second written statement attached to that form, the appellant indicated that he also wished to request a local hearing with a Decision Review Officer (DRO) at the Boise RO.  

The appellant was thereafter scheduled for a hearing before a DRO at the RO, to be held in January 2009.  Prior to the hearing, however, the appellant indicated that he had "decided to make a non appearance" for the January 2009 DRO hearing as the cost and time of traveling to the RO was prohibitive "for what would likely unjustly be a losing battle.  I desire to be heard, but can no longer fight the apparent indifference of the VA."  See January 2009 statement from appellant.

Based on the appellant's request, the RO cancelled the January 2009 DRO hearing.  In a subsequent January 2009 letter, the RO attempted to clarify the appellant's wishes regarding a Board hearing.  The RO noted that although the appellant had cancelled his DRO hearing, he had given conflicting requests about whether he wished to attend a Board hearing.  The RO explained that that DRO and Board hearings were different, advised him of his options regarding attending a Board hearing, and asked that he clarify his wishes.  In a February 2009 statement, the appellant responded that he strongly objected to the language of the RO's letter because although he desired to continue his appeal, he had previously advised the RO that he had requested "a nonappearance hearing" because the options of traveling to the RO or to Washington, DC, were unreasonable.  

Based on the appellant's response, the Board finds that he has withdrawn any and all previous hearing requests and will proceed with consideration of the appeal based on the evidence of record.

As set forth in more detail below, a remand is required with respect to the issues of entitlement to service connection for a rash on the buttocks and groin area and residuals of boils and blood poisoning, including infertility.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Bilateral hearing loss was not shown during the appellant's active service or for many years thereafter and the most probative evidence establishes that the appellant's post-service bilateral hearing loss is not casually related to his active service or any incident therein.


CONCLUSION OF LAW

Bilateral hearing was not incurred in active service, nor may such disability be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In an October 2007 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  The June 2007 letter also included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  

In that regard, the Board notes that in an October 2007 statement, the appellant indicated that his private physician of forty years, Dr. Paul Waters, had "observed a gradual hearing loss by me."  In response to the RO's request for the clinical records identified by the appellant, Dr. Waters provided records dated from April 2002 to February 2007.  These records, however, are negative for findings of chronic hearing loss.  Indeed, except for a notation of right otitis media in February 2007, repeated ENT examinations were consistently negative during this period.  According to an April 2009 Report of Contact, the RO requested additional records from Dr. Waters but he indicated that there were no earlier records in the appellant's chart.  Under these circumstances, VA has no further duty to assist the appellant with respect to records from Dr. Waters.  

The appellant has also been afforded a VA medical examination in connection with his claim.  38 C.F.R. § 3.159(c)(4) (2011).  The Board finds that the examination is adequate.  The opinion was provided by a qualified medical professional, a VA audiologist, and was predicated on a full reading of all available records as well as a clinical evaluation of the appellant.  The examiner also provided a rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the appellant nor his representative has challenged the adequacy of the opinion obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

In pertinent part, the appellant's service treatment records show that at his March 1966 military enlistment medical examination, he was noted to have bilateral cerumen occlusion which was not considered disabling.  Audiometric testing showed pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
0 (10)
5 (15)

-5 (0)
LEFT
0 (15)
0 (10)
10 (20)

0 (5)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

In-service treatment records show that in August 1966, the appellant was seen in the ENT clinic with complaints of trouble hearing.  He underwent cerumen removal.  The remaining service treatment records are negative for complaints or findings of hearing loss or decreased hearing acuity.  

At his October 1968 military separation medical examination, the appellant completed a report of medical history on which he endorsed numerous complaints, but denied having or ever having had hearing loss.  On clinical evaluation, the appellant's ears were normal.  Audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10

10
LEFT
20
5
15

10

In September 2007, the appellant submitted a claim of service connection for multiple disabilities, including bilateral hearing loss.  He indicated that his hearing loss had been of gradual onset since service.  

In support of the appellant's claim, the RO obtained private clinical records, dated from April 2002 to February 2007.  In pertinent part, these records show that in February 2007, the appellant sought treatment for pain and an inability to hear in his right ear.  He was treated for right otitis media and cerumen impaction.  The remaining private clinical records are negative for complaints or findings of hearing loss.  ENT examinations conducted in June 2002, December 2002, April 2003, November 2003, August 2004, September 2004, May 2005, July 2005, October 2005, June 2006, and December 2006, were negative, with no complaints or findings of hearing loss.  

In connection with his claim, the appellant was afforded a VA medical examination in March 2008 at which his chief complaint was a gradual onset of chronic hearing loss.  The appellant reported that during his two years and seven months of active duty, he had worked as a postal clerk.  He recalled in-service noise exposure from helicopters during mail drops.  After his separation from service, the appellant indicated that he worked as a parole agent in a prison for 30 years.  He indicated that he had hunted rarely since service.  He also reported that more frequently, he had visited the pistol range during which he wore hearing protection.  Audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
35
40
LEFT
20
20
30
50
50

Speech recognition scores were 92 percent correct, bilaterally.  The diagnosis was normal low frequency bilateral hearing; high frequency sensorineural hearing loss, bilaterally; and persistent bilateral tinnitus.  After examining the appellant and reviewing the claims folder, the examiner concluded that based on the normal audiological results documented at service separation, it was her professional opinion that the appellant's current hearing loss was not causally related to his military service.  

In an April 2008 statement, the appellant indicated that his hearing acuity was the same now as it had been upon his return from Vietnam.  He indicated that because the March 2008 VA audiometric testing had shown that he had a hearing loss disability, "[a]pparently I have had a hearing loss for 40 years."  

In a January 2009 statement, the appellant indicated that his hearing examinations conducted at induction and discharge "show a significant loss of hearing which has progressively worsened over the past 40 years."  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic disease of the nervous system like sensorineural hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant seeks service connection for bilateral hearing loss which he claims had its onset during service as a result of acoustic trauma and gradually worsened thereafter.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim of service connection for bilateral hearing loss.

As set forth above, the appellant reports that he sustained acoustic trauma during active service from helicopter noise during mail drops.  The appellant is competent to describe his in-service acoustic trauma and the Board has no reason to question his credibility in this regard.  His description of such acoustic trauma is consistent with his military duties as a postal clerk.  

That an injury such as acoustic trauma occurred in service, however, is not enough.  Rather, there must be chronic disability resulting from that injury or disease.  In this case, there is no probative evidence of hearing loss in service.  Indeed, audiometric testing conducted at service enlistment and separation affirmatively shows that the appellant's hearing acuity was normal.  The Board has considered the appellant's January 2009 statement characterizing his in-service audiometric test results as showing "a significant loss of hearing," but finds that such a lay characterization has little probative value, particularly given the findings of the March 2008 VA audiologist who explained that these in-service audiometric measurements indicated normal hearing acuity.  See also 38 C.F.R. § 3.385 (specifically defining the specific audiometric findings necessary to constitute a hearing loss disability); Lendenmann v. Principi, 3 Vet. App. 345, 349 (noting that disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

The Board has also considered the appellant's recent claims to the effect that he has had significant hearing loss since service.  The Board does not find his statements in this regard to be credible.  As set forth above, despite his current contentions to the effect that his hearing loss began during service, audiometric testing conducted during service showed that his hearing acuity was normal.  Moreover, the Board notes that at his military separation medical examination in October 1968, the appellant completed a report of medical history on which he specifically denied having or ever having had hearing loss, contradicting his current statements that his hearing loss began in service.  The Board assigns far more probative weight to the contemporaneous record than to the appellant's recent statements, made in the context of a claim for monetary benefits.  

Although the most probative evidence shows that the appellant's hearing loss did not have its inception during active service, nor is there any probative evidence of a hearing loss disability manifest to a compensable degree within one year of separation, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In this case, however, the record establishes that the appellant's current hearing loss is not causally related to his active service.  Rather, the medical opinion which addresses this question is not favorable to the appellant.  As set forth above, the appellant was afforded a medical examination in March 2008.  After examining the appellant and reviewing the claims folder, the examiner concluded that the appellant's hearing loss was not related to his active service.

The Board finds that this medical opinion is persuasive and assigns it great probative weight.  The opinion was rendered by a medical professional who has expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the appellant's contentions, based her opinion on a review of the appellant's claims folder and medical history, and provided a rationale for her opinion.  Finally, the Board notes that there is no medical evidence of record which contradicts this opinion or otherwise suggests an association between the appellant's current hearing loss and his active service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  Because he is a layperson, the appellant's theory that he has hearing loss which is etiologically related to in-service noise exposure is not probative and does not outweigh the findings of the VA medical examiner.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a determination of the origins of a specific disorder).

In summary, the Board finds that the most probative evidence shows that the appellant's hearing loss did not have its inception during active service or for many years thereafter and that his current hearing loss is not causally related to his active service or any incident therein.  For these reasons, the preponderance of the evidence is against the claim of service connection for hearing loss.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Service connection for a rash on the buttocks and groin area

The appellant also seeks service connection for a rash on his buttocks and groin.  He contends that he developed a painful rash in this area during service and has suffered from a painful, itching, and unsightly rash in the same area for the entire 40 years since service separation.  

After reviewing the record, the Board finds that additional evidentiary development is necessary prior to further consideration of the claim.  

First, the Board notes that the appellant reports that in June or August 1969, he sought treatment for his groin rash at the Reno VA Medical Center, as it had become unbearable.  He recalls that he was refused treatment on the grounds that his military records did not document a rash.  To ensure that the record is complete, the Board finds that a request must be made for any records associated with the appellant's attempt to obtain treatment at the Reno VAMC in June or August 1969.  

Additionally, the appellant reports that although his private dermatologist, Charles Cardarelli, M.D., has advised him that his "rash was very likely a result of the conditions in Southeast Asia," he is reluctant to put his opinion in writing as he is unable to state the absolute cause of the rash with 100 percent certainty.  

The Board notes that the RO has obtained records from Dr. Cardarelli which include lab results of a culture of the groin conducted in October 2008.  The diagnosis was isolated Trichophyton rubrum, no other yeast or fungus isolated.  These records, however, contain no indication whatsoever that the appellant's groin rash is causally related to his active service.  

The appellant is advised that it would be to his benefit to submit a statement from Dr. Cardarelli memorializing his opinion that the appellant's current groin rash was incurred in service.  See 38 U.S.C.A. § 5107(a) (West 2002); see also 38 C.F.R. § 3.159(c) (discussing claimant's responsibility to submit or specifically identify relevant records in support of a claim).  Although the appellant has reported that Dr. Cardarelli is reluctant to provide a written opinion as he is not 100 percent certain of the etiology of the rash, the appellant may wish to advise Dr. Cardarelli that in claims for VA benefits, absolute certainty is not required.  Rather, when there is an approximate balance of positive and negative evidence (i.e. a 50 percent or greater likelihood), the claimant prevails.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board also finds that given the evidence of record assembled in connection with this claim, a VA medical examination is necessary to identify the nature and etiology of the appellant's claimed rash of the groin and buttocks area.  See 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that a medical examination is necessary when the evidence indicates that a current disability may be associated with service, but is lacking in specificity to support a decision on the merits).  

Service connection for residuals of boils and blood poisoning, including infertility.  

The appellant also seeks service connection for residuals of boils and blood poisoning, including infertility.  Specifically, he contends that he has been unable to have children as a result of blood poisoning he developed in service when a boil became severely infected.  

After reviewing the record, the Board finds that additional evidentiary development is necessary.  

The appellant recalls that on one occasion during his tour of duty in Vietnam, a boil in his groin area became badly infected, requiring hospitalization for several days.  He recalls being advised by military physicians at that time that the severe infection very possibly could affect his sterility.  

The appellant's service treatment records show that in January 1968, he was hospitalized in connection with the sudden onset of an abscess in the femoral region.  He underwent drainage and his condition improved.  The diagnosis was pyoderma.  In August 1968, the appellant was treated for a draining abscess of the left buttock.  At his October 1968 military separation medical examination, the appellant completed a report of medical history on which he reported that he had a rash on his buttock.  He also reported a history of treating himself for boils in Vietnam.  The examiner noted that the appellant had a history of treatment for multiple furnicles but had no problems currently.  

Although the available service treatment records note treatment for boils, including a brief period of hospitalization, such records are silent for any indication of blood poisoning or infertility.  It is unclear, however, whether there are additional records corresponding to the appellant's period of hospitalization in January 1968 for treatment of a groin abscess as the record currently contains only a summary of that treatment.  Given the appellant's contentions, the RO must undertake the appropriate efforts to ascertain whether additional records are available.  

Additionally, the Board notes that in an October 2007 statement, the appellant indicated that in 1982, he was diagnosed as having a very low sperm count by his private physician of forty years, Dr. Paul Waters.  He indicated that "Dr. Waters stated that this very likely was due to boils and blood poisoning in the groin area while serving in Vietnam."  

In response to the RO's request for clinical records, Dr. Waters provided clinical records dated from April 2002 to February 2007.  According to an April 2009 Report of Contact, Dr. Waters indicated that the were no earlier records in the appellant's chart.  A review of the available records from Dr. Waters is entirely negative for notations of boils, blood poisoning, or infertility, including an opinion linking the appellant's current sterility to boils or blood poisoning in Vietnam.  

The appellant is therefore advised that it would be to his benefit to submit a statement from Dr. Waters memorializing his opinion that the appellant currently has infertility secondary to boils and blood poisoning in service.  See 38 U.S.C.A. § 5107(a) (West 2002); see also 38 C.F.R. § 3.159(c) (discussing claimant's responsibility to submit or specifically identify relevant records in support of a claim).

Finally, the Board finds that given the evidence of record currently assembled in connection with this claim, a VA medical examination is necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National Personnel Records Center or other appropriate repository of records and request records corresponding to the appellant's period of hospitalization in January 1968 for treatment of an abscess.  The RO may only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the RO is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO should contact the Reno VAMC or other appropriate repository of records and request all records pertaining to the appellant for the period from October 1968 to October 1969.  The RO may only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the RO is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).

3.  The appellant should be scheduled for a VA medical examination to determine the nature and etiology of his claimed rash on the buttocks and groin area.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any current rash on the buttocks and groin area identified on examination is causally related to the appellant's active service or any incident therein, including treatment for rashes.  

4.  The appellant should also be scheduled for a VA medical examination in connection with his claim of service connection for residuals of boils and blood poisoning, including infertility.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the appellant's infertility is causally related to his active service or any incident therein, including boils, blood poisoning, etc.  

5.  Following completion of the actions delineated above, and after conducting any additional evidentiary development necessary, the RO should readjudicate all of the claims on appeal, considering all the evidence of record.  If any benefit sought by the appellant remains denied, he and any representative must be provided a Supplemental Statement of the Case (SSOC) and an opportunity to respond.  

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


